       Case: 4:18-cr-00680-SL Doc #: 21 Filed: 06/03/19 1 of 2. PageID #: 90



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 4:18CR680
                                                    )
                Plaintiff,                          )   JUDGE SARA LIOI
                                                    )
        v.                                          )
                                                    )
 PAMELA S. PRIDDY,                                  )   MOTION TO CONTINUE
                                                    )
                Defendant.                          )


       Now comes the United States of America, through Justin E. Herdman, United States

Attorney, and Matthew B. Kall, Assistant U.S. Attorney, and files this Motion to Continue the

Final Pretrial, scheduled for June 4, 2018. After multiple meetings between the government and

defense counsel, the government anticipates filing a motion to dismiss this indictment. The U.S.

Attorney orally approved this outcome on June 3rd, and the undersigned is awaiting formal

written approval, which should be granted in the next 48 hours.

       For these reasons, the undersigned requests this Court continue the Final Pretrial in

contemplation of dismissal.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Matthew B. Kall
                                                        Matthew B. Kall (NY: 3003738)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3915
                                                        (216) 522-8355 (facsimile)
                                                        Matthew.B.Kall@usdoj.gov
        Case: 4:18-cr-00680-SL Doc #: 21 Filed: 06/03/19 2 of 2. PageID #: 91



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of June 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ Matthew B. Kall
                                                        Matthew B. Kall
                                                        Assistant U.S. Attorney




                                                   2
